Sweeney, J.
(dissenting) — I respectfully dissent for a number of reasons.
Lisa A. Christopher did not object to the admission of this medical record on the ground that it was hearsay at the time of trial. And so the trial judge had no opportunity to rule or instruct based on that ground. State v. Carlson, 61 Wn. App. 865, 869, 812 P.2d 536 (1991) (citing State v. Bauers, 23 Wn.2d 462, 466-67, 161 P.2d 139 (1945) (reversing a grant of new trial because no objection was made at trial to errors that the trial judge identified as grounds for the new trial), overruled on other grounds by Larson v. City of Seattle, 25 Wn.2d 291, 171 P.2d 212 (1946)).
Her objection at trial was that the prejudicial value of the exhibit outweighed its probative value and the evidence was cumulative. Counsel on appeal observes that the court did not expressly state on the record that the probative value substantially outweighed its prejudicial effect. But again, he assigns no error to this very discretionary ruling. *865Ms. Christopher may assign error only on the specific ground of the evidentiary objection made at trial. State v. Guloy, 104 Wn.2d 412, 422, 705 P.2d 1182 (1985).
Likewise, the statement of an opinion by a lay witness may have been objectionable. But, here, again, the trial judge was given no opportunity to pass upon this. He may have excluded the exhibit altogether or he may have limited the jury’s consideration of the exhibit by appropriate instructions.
To warrant reversal, an error must be so serious that no instruction can cure any prejudice. State v. Belgarde, 110 Wn.2d 504, 507, 755 P.2d 174 (1988). “When error may be obviated by an instruction to the jury, the error is waived unless an instruction is requested.” State v. Ramirez, 62 Wn. App. 301, 305, 814 P.2d 227 (1991) (citing State v. Barber, 38 Wn. App. 758, 771, 689 P.2d 1099 (1984) and 5 Karl B. Tegland, Washington Practice: Evidence Law and Practice § 24 (3d ed. 1989) (failure to request limiting instruction waives any objection to admission of evidence if instruction would have eliminated any unfair prejudice)).
For example, the court may well have instructed the jury that the medical record was relevant only to prove a call was made and that whether or not the call constituted fraud (here a question undisputed) or implicated Ms. Christopher was for the jury to decide. In fact, the defense conceded that the call was fraudulent. RP at 22-24, 156; Suppl. RP at 19. The only dispute was whether the fraud was Ms. Christopher’s or someone else’s.
Next, I do not regard the argument by the prosecuting attorney as misconduct. In fact, it is far from it. I believe it was proper.
In closing argument, defense counsel for Ms. Christopher explained reasonable doubt to the jury by using a stair-step analogy. At the bottom is no evidence, next to the bottom is suspicious circumstances, then possibility, probability, strong probability, high probability, then proof beyond a *866reasonable doubt. Suppl. RP at 15-23. The prosecutor responded that “beyond a reasonable doubt” may be based on mere suspicious circumstances if the suspicious circumstances warrant the conclusion beyond a reasonable doubt. Suppl. RP at 34-35. For me this is a reasonable statement of the standard set out in State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980). We affirm a jury verdict if, viewing the evidence in a light most favorable to the State, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Id.
I would affirm this conviction.
Review denied at 149 Wn.2d 1034 (2003).